       Case 13-11672-LT11               Filed 03/01/19          Entered 03/01/19 09:02:27                Doc 424-1         Pg. 1
                                                                 of 1
                                                      Notice Recipients
District/Off: 0974−3                         User: Admin.                           Date Created: 3/1/2019
Case: 13−11672−LT11                          Form ID: pdfO1                         Total: 26


Recipients of Notice of Electronic Filing:
cr          Recovery Management Systems Corporation
tr          Richard M Kipperman            teresaj@corpmgt.com
aty         Abigail O'Brient         aobrient@mintz.com
aty         Andrew Levin           ablevin@mintz.com
aty         Christopher Green          cgreen@bohmwildish.com
aty         Dennis J. Wickham           wickham@scmv.com
aty         Jennifer C. Wong          bknotice@mccarthyholthus.com
aty         Joseph R. Dunn          jrdunn@mintz.com
aty         Kristin A. Zilberstein        bknotifications@ghidottiberger.com
aty         Leslie Klott         bankruptcy@zievelaw.com
aty         Rodney Lorang           rodney.lorang@sdcounty.ca.gov
aty         Susan C. Stevenson          sstevenson@psdslaw.com
aty         Todd S. Garan          ch11ecf@aldridgepite.com
                                                                                                                     TOTAL: 13

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Live Oak Holding, LLC          PO Box 1241          Boulevard, CA 91905
ent         Jason J Zeller       California Public Utilities Commission        505 Van Ness Avenue         San Francisco, CA
            94102 UNITED STATES
cr          The Watkins Firm          c/o PYLE SIMS DUNCAN & STEVENSON, APC                    Attn: Susan C.
            Stevenson        401 B Street, Suite 1500         San Diego, CA 92101
aty         Mintz Levin etc.       c/o Jeffry A. Davis, Esq.       3580 Carmel Mountain Road          Suite 300       San Diego,
            CA 92130
cr          Ocwen Loan Servicing, LLC           Law Offices of Les Zieve         30 Corporate Park       Irvine, CA 92606
acc         Squar, Milner, Peterson, Miranda & Williamson, LLP           San Diego        3655 Nobel Drive        Suite
            450       San Diego, CA 92122
cr          CitiMortgage, Inc.        c/o McCarthy & Holthus, LLP          1770 Fourth Avenue         San Diego, CA 92101
cr          Nationstar Mortgage, LLC...        PO Box 619096           Dallas, TX 75261−9741
intp        Daniel Najor        P.O. Box 1241         Boulevard, CA 91905
intp        Ramsey Najor         P.O. Box 1241          Boulevard, CA 91905
intp        Lauren Najor        P.O. Box 1241          Boulevard, CA 91905
intp        Nazar Najor        P.O. Box 1241         Boulevard, CA 91905
aty         Jason L. Zeller       California Public Utilities Commission        505 Van Ness Avenue          San Francisco, CA
            94102
                                                                                                                     TOTAL: 13
